     Case 2:20-cv-01805-JAM-KJN Document 10 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHELLE OSBORNE,                                  No. 2:20–cv–1805–JAM–KJN (PS)
12                      Plaintiff,                      ORDER DENYING DEFENDANTS’
                                                        MOTION TO DISMISS AS MOOT
13          v.
                                                        (ECF Nos. 4, 8)
14   TRACY POLICE DEPARTMENT, et al.,
15                      Defendants.
16

17          Plaintiff filed an action in California state court, and on September 8, 2020, defendants

18   removed to this court. (ECF No. 1.) The same day, defendants filed a motion to dismiss and set

19   it for an October 15, 2020 hearing. (ECF No. 4.) On September 22, plaintiff filed a first

20   amended complaint. (ECF No. 8.)

21          Federal Rule of Civil Procedure 15(a) allows for a complaint to be amended “once as a

22   matter of course within . . . 21 days after service of a motion under Rule 12(b) . . . .”). This

23   amendment as a matter of course renders an original complaint null, thereby mooting defendants’

24   motion to dismiss. Rhodes v. Robinson, 621 F.3d 1002, 1005 (9th Cir. 2010) (“[W]hen a plaintiff

25   files an amended complaint, the amended complaint supersedes the original, the latter being

26   treated thereafter as non-existent.”); see also TI, Ltd. v. Grupo Vidanta, 2019 WL 5556127, at *1

27   (S.D. Cal. Oct. 28, 2019) (“[Defendant’s] Motion to Dismiss the Complaint became moot once

28   the Amended Complaint was filed.”); Bhatti v. Goldman, 2014 WL 5089381, at *1 (C.D. Cal.
                                                       1
     Case 2:20-cv-01805-JAM-KJN Document 10 Filed 09/24/20 Page 2 of 2

 1   Oct. 9, 2014) (same); Rector v. Capital One Bank (USA), N.A., 2014 WL 12570878, at *1 (E.D.

 2   Cal. May 30, 2014) (same); Krieger v. Atheros Commc'ns, Inc.,2011 WL 2550831, at *1 (N.D.

 3   Cal. June 25, 2011) (same). Thus, the court denies defendants’ motion to dismiss (ECF No. 4.) as

 4   moot. Plaintiff is advised that defendants may file another 12(b) motion, should they so choose,

 5   or may proceed with an answer to the first amended complaint.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7      1. Defendant’s pending motion to dismiss (ECF No. 4) is DENIED WITHOUT PREJUDICE

 8          as moot; and

 9      2. The hearing on defendant’s motion to dismiss is VACATED.

10   Dated: September 24, 2020

11

12

13   osbo.1805

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
